From: Steven Brooks <Steven.Brooks@libra.com>
Sent: Friday, November 22, 2019 4:41 PM
To: Bert Diaz <Bert.Diaz@libra.com>
Subject: RE: Thilman Paper Pellet Agreement(2)

Hi Bert,

I spoke with Ted and the following language could be helpful with respect to the pellet
specifications:


Quantity:                  Firm annual tonnage to be purchased: a minimum of 40,000 tons with a
                         maximum of 4,500 tons per month. Seller shall supply engineered fuel pellets to
                         the Buyer’s plant located in L’Anse, Michigan.

Pellet Energy Content: Target : 11,250 Btu/lb. (Base Btu).

Pellet Specifications:   ½, 5/8, or ¾ inch diameter by ¼ to 3-inch length renewable paper pellets. Typical
                         quality: 11,250 Btu/lb, 5.5 % Moisture, 6.5% Ash, 0.17 % Sulfur. If pellet quality
                         falls outside expected range Buyer and Seller will mutually agree upon remedy.

Pellet Price:             The base price of engineered fuel pellets under this contract is $65 / ton FOB
                         Seller’s plant in Green Bay, WI.

Price Basis/Transfer of Title:
                            FOB Seller’s plant/Upon shipment, Green Bay, WI, or other location by
mutual agreement.

Quality
Determination:            Seller’s in-house laboratory (Btu/lb. test) for purposes of price determination
and invoicing.

                         Cost of Btu/lb. in-house laboratory analysis will be paid by Seller for standard
                         daily Btu test. Buyer shall pay costs if it opts to perform additional testing with
                         an outside laboratory on additional samples.

Pellet Samples:          Seller will collect representative samples from daily production. Btu will be
                         tested from these samples. A monthly composite sample will be prepared by
                         combining the daily representative samples.

                           Seller will test monthly composite sample at a certified third-party laboratory.
                         Results of the monthly composite test will be provided to Buyer on a periodic
                         basis. These tests will consist of short proximate analysis (Btu/lb., Moisture,
                         Ash, Chlorine, and Sulfur). If buyer requires a split to test independently a
                         sample will be made available. Any additional testing required by Buyer will at
                         Buyer’s expense.
Shipping Schedule:   Approximate equal monthly shipments of 4,500 tons per month. Annual
                     shipments of 40,000 tons. Buyer and Seller will work together to schedule
                     shipments during fuel production and power plant outages and other situations
                     that require adjustments to shipping schedules.

Shipping:             Engineered pellet fuel will be delivered to Buyer’s plant from Seller’s
                     production plant via truck.
                        Shipping costs are included in the base price. Seller agrees to arrange
                     shipping.

Payment Terms:        Invoice weekly. Payment will be due net 30 days upon receipt of invoice. Two
                     invoices will be issued during weeks that span the end of the month and the
                     beginning of the month.

Force Majeure:        If, by reason of: (i) strikes or other labor troubles, (ii) governmental
                     prohibitions, preemptions, restrictions or other controls, (iii) shortages of fuel,
                     supplies or labor, (iv) acts of God or the elements (such as tornado, hurricane,
                     flood, or abnormally inclement weather for the season), (v) civil commotion,
                     acts of war, terrorism or the public enemy, (vi) fire or other casualty or
                     catastrophe, (vii) accidents or mechanical breakdowns, (viii) any other cause
                     beyond an affected party's reasonable control (excluding, however, any
                     financial inability), or (ix) the making of alterations, installations, improvements,
                     repairs, additions or other physical change in, to or about an affected party’s
                     premises (the events described in the preceding clauses being herein referred to
                     as "force majeure"), the observance, performance or compliance with, any non-
                     monetary obligation (i.e., any obligation other than the obligation to pay a sum
                     of money) on the part of an affected party to observe, perform or comply with,
                     is prevented or delayed, including the inability to supply, provide or furnish, or a
                     delay in supplying, providing or furnishing, any service expressly or implicitly to
                     be supplied, provided or furnished, or the inability to make, or a delay in
                     making, any alteration, installation, improvement, repair, addition or other
                     physical change in, to or about such affected party’s premises or any other
                     portion thereof, or the inability to supply, or a delay in supplying, any
                     equipment, fixtures or other materials, then, for so long as such affected party
                     shall be unable to observe, perform or comply with, or shall be delayed in the
                     observance, performance or compliance with, any such non-monetary
                     obligation, this Agreement and such affected party’s obligation to observe,
                     perform and comply with any such non-monetary obligation shall be excused
                     for the period during which the force majeure prevents or delays such
                     observance, performance or compliance.

We can speak further whenever you would like.

Best Regards,

Steve

Steven Brooks
SVP, Investments
Libra Capital US, Inc.
Tel: (212) 401-9333
www.libra.com

From: Bert Diaz <Bert.Diaz@libra.com>
Sent: Wednesday, November 20, 2019 12:04 PM
To: Steven Brooks <Steven.Brooks@libra.com>
Subject: Thilman Paper Pellet Agreement(2)

Steve – see model agreement used by Green Bay in the past. Do the objective, technical
information for the pellets acceptable for LWEC? The concern of using language like “pellets
quality consistent with the prior 12 months” is that it becomes more difficult to enforce.

Let me know.

Thanks,

Bert

______________________________________________________________________
This email has been scanned by the Symantec Email Security.cloud service.
                                                                             Draft - Date: November 27, 2019                      Deleted: August 10, 2010


                                                                                                                                  Style Definition: Default Paragraph Font

                                              Pellet Supply Agreement                                                             Formatted Table
                                                                                                                                  Deleted: Greenwood

Buyer agrees to purchase Pellets from Seller, and Seller agrees to deliver Pellets to Buyer in accordance with terms and
conditions in this Pellet Supply Agreement (“Agreement”).                                                                Formatted Table
                                                                                                                                  Deleted: Thilmany Paper
                                                                                                                                  Deleted: Greenwood Fuels
Buyer:            L’Anse Warden Electric Company, LLC              Seller:           Convergen Energy WI, LLC
                                                                                                                                  Formatted Table
                                                                                                                                  Deleted: September
                                                                                                                                  Deleted: 2010
Commodity:        The biofuel pellets (the “Pellets”) sold and delivered to Buyer hereunder from Seller’s facility located in
                                                                                                                           Deleted: August
                  Green Bay, WI (“Facility”), and shall generally satisfy the Typical Specifications, as set forth herein.
                                                                                                                                  Deleted: 2011 (“First Term”); September 1, 2011 through
                                                                                                                                  August 31, 2012 (“Second Term”) and September 1, 2012
Contract Term: January 1, 2020 through December 31, 2030 (“Term”).                                                                through August 31, 2013 (“Third
                                                                                                                                    Deleted: For
Contract Price: During the Term, the base price (which shall be subject to adjustment as provided below) shall be $65.00
                                                                                                                       Formatted: No bullets or numbering, Tab stops: 0.35", Left
                per ton FOB at the Delivery Point. For the avoidance of doubt, the cost of shipping shall be included in
                                                                                                                       + Not at -1.49"
                the base price.
                                                                                                                                    Deleted: First
                  Subject only to Force Majeure, Seller shall ship and Buyer shall accept for purchase a minimum of 40,000 Deleted: $50
Quantity          total tons per year (the “Minimum Amount”). In order to account for scheduled power plant outages and Deleted: ¶
                  other situations that could substantially reduce deliveries in any given month, the parties agree to target Deleted: Second Term
                  regular monthly shipments of approximately 4,500 tons per month. Buyer and Seller shall provide each
                  other with advance notice of any scheduled power plant outages or other circumstances that would result Deleted: price shall be $65 per ton at the Delivery Point;
                                                                                                                              provided, however, that the Buyer may elect to terminate
                                                                                                                                                                                  ... [1]
                  in a material deviation from the agreed regular monthly shipping schedule.
                                                                                                                                    Deleted: $75 per ton at the Delivery Point; provided, ... [2]
Delivery Point:    FOB Seller’s Facility in Green Bay, WI, or any other location mutually agreed in writing by the parties.
                                                                                                                         Formatted                                                         ... [3]
                   Seller shall be responsible for arranging all shipments of Pellets to Buyer.                          Deleted: Renewable¶                                              ... [4]
                                                                                                                                  Deleted: Buyer will assist Seller in qualifying Buyer’s Pellet
                                                                                                                                                                                          ... [5]
Specifications:   As used herein, the following capitalized terms shall have the meanings set forth herein: (i) “Shipments”
                                                                                                                          Formatted: Indent: Left: 0", Hanging: 0.01"
                  means a shipment of Pellets loaded by Seller into one or more trucks for transportation to Buyer; and (ii)
                  “Typical Specifications” means a set of specifications representing the general quality (subject to the Deleted: Contract¶                                 ... [6]
                  acceptable variations as set forth herein) of the Pellets sold to Buyer from time to time; with the     Formatted Table
                  understanding that “Typical Specifications” are not to be considered guaranteed specifications and any  Deleted: At Greenwood’s Facility in Green Bay, WI¶
                  given Shipment of Pellets may vary from the Typical Specifications and shall be accepted by the Buyer
                                                                                                                          Deleted: a single truck
                  so long as such Pellets do not exceed the maximum sulfur or ash content or fall below the minimum
                  BTU/lb level, as the case may be, as set forth in the following Rejection Limits:                       Deleted: 07
                                                                                                                                  Deleted: 50
                                                                          Typical-Dry Basis         Rejection Limits-Dry Basis Deleted: 10,000

                            Sulfur Content (% by weight)                         0.17                        [0.5] Max            Deleted: 0
                                      BTU/lb                                    11,250                      [8,500] Min           Formatted: Indent: Left: 0", First line: 0"
                              Moisture (% by weight)                             5.5%                        [14 Max]             Formatted Table
                             Ash Content (% by weight)                            6.5                        [16 Max]             Deleted: 10,000
                                                                                                                                  Formatted                                                ... [7]
BTU               If Act Btu of the Pellets varies from the Typical 11,250 BTU/lb level, there will be a per ton price
Adjustment:       adjustment (increase or reduction) for each ton of Pellets determined as follows:                                                                  é (Act Btu -10,000)ù
                                                                                                                                  Deleted:   BTU Pr ice Adjustment = ê                  ú
                  BTU Price Adjustment = [ (Act Btu – 11,250) ÷ 11,250] * Contract Price                                                                             êë     10,000      úû
                                                                                                                                                                               ... [8]

                                                              1
                                                                              Draft - Date: November 27, 2019                  Deleted: August 10, 2010




                  Where: Act Btu = Actual average BTU content of the Pellets for deliveries made during any given
                  month.
                                                                                                                               Formatted: Indent: Left: 0", First line: 0"
BTU Quality    BTU quality to be tested, at Seller’s cost, at Seller’s in-house laboratory based on representative
Determination: samples collected by Seller from daily production at the Facility. Seller will prepare a monthly
               composite sample by combining daily representative samples. Seller, at Seller’s cost, will test monthly
               composite sample at a certified third-party laboratory. These tests will consist of short proximate
               analysis (BTU/lg., Moisture, Ash, Chlorine and Sulfur). The results of the monthly composite test shall
               be provided to Buyer on a periodic basis. If Buyer requires a split test independently, Seller shall
               provide Buyer with the samples necessary to perform such tests. Buyer shall pay the cost of such split
               tests and any other additional sample testing performed by an outside laboratory.

Weights:         The weight of all Pellets purchased and sold pursuant to this Agreement shall be determined by certified Formatted: Indent: Left: 0", First line: 0"
                 truck scales at the Delivery Point. Seller shall provide notice of such weights to Buyer within 48 hours of
                                                                                                                          Formatted Table
                 truck loading.

Rejection:       Buyer may reject any Shipment of Pellets that fails to conform to any one of the Rejection Limits.
                 Rejection of such non-conforming Pellets shall be Buyer’s sole and exclusive remedy for Seller’s failure
                 to deliver conforming Pellets under this Agreement. Disposal of rejected Pellets, including all
                 transportation charges associated with the rejected Pellets, shall be for Seller’s account. Buyer and Seller
                 shall cooperate to minimize Seller’s cost of disposal.

Invoices and     Seller will invoice Buyer promptly at the end of each week for Pellets loaded on trucks during the
                                                                                                                  Deleted: month
 Payment         immediately prior week. Invoices shall be mailed to:                                             Deleted: barges and applicable transportation charges
 Terms:
                                                                                                                               Deleted: such month.
                 L’Anse Warden Electric Company LLC
                 157 S. Main Street                                                                                            Deleted:    Thilmany Paper Information¶
                                                                                                                                       ¶
                 L’Anse, MI 49946
                 Attn: Plant Manager


                 Buyer shall pay invoices no later than thirty (30) days following receipt of Seller’s invoice, based on Deleted: fifteen (15
                 weights of Pellets and Adjustments as determined in this Agreement. Payment shall be remitted to Seller
                 at the address provided in the invoice. Late payment shall be subject to interest at the rate of 0.75% per
                                                                                                                         Deleted: 1.5%
                 month of amount due.                                                                                    Deleted: per month

Additional       The attached document entitled “Greenwood – Additional Terms and Conditions” shall be part of this
Conditions:      Agreement.


               Convergen Energy WI LLC                                           L’Anse Warden Electric Company, LLCDeleted: Greenwood Fuels
                                                                                                                               Deleted: Thilmany Paper
By:                                                                  By:

Name:                                                                Name:

Title:                                                               Title:                                                    Formatted Table


                                                                                                                               Deleted:                     Page Break
                                                                                                                               GREENWOOD FUELS¶

                                                            2
                                                                      Draft - Date: November 27, 2019              Deleted: August 10, 2010



                                 CONVERGEN ENERGY WI LLC
                              ADDITIONAL TERMS AND CONDITIONS


1. LIMITATION ON WARRANTY. EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER
EXPRESSLY DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR
ORAL, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY WITH
RESPECT TO CONFORMITY TO SAMPLES, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE.

2. FORCE MAJEURE. If, by reason of: (i) strikes or other labor troubles, (ii) governmental prohibitions,           Deleted: because of
preemptions, restrictions or other controls, (iii) shortages of fuel, supplies or labor, (iv) acts of God or the   Deleted: , either
elements (such as tornado, hurricane, flood, or abnormally inclement weather for the season), (v) civil            Formatted: Font color: Auto
commotion, acts of war, terrorism or the public enemy, (vi) fire or other casualty or catastrophe, (vii)
                                                                                                                   Deleted: (the “Non-Performing Party”)
accidents or mechanical breakdowns, (viii) any other cause beyond an affected party's reasonable control
(excluding, however, any financial inability), or (ix) the making of alterations, installations, improvements,     Deleted: perform any of its obligations, hereunder,
repairs, additions or other physical change in, to or about an affected party’s premises (the events described     Deleted: Non-Performing Party promptly notifies the other
in the preceding clauses being herein referred to as "Force Majeure"), the observance, performance or              party of its inability to perform its obligations thereof, then
compliance with, any non-monetary obligation (i.e., any obligation other than the obligation to pay a sum          the obligations of the Non-Performing Party giving such
                                                                                                                   notice shall be suspended to the extent necessary caused by
of money) on the part of an affected party to observe, perform or comply with, is prevented or delayed,            such
including the inability to supply, provide or furnish, or a delay in supplying, providing or furnishing, any
                                                                                                                   Deleted: .
product expressly or implicitly to be supplied, provided or furnished, or the inability to make, or a delay in
making, any alteration, installation, improvement, repair, addition or other physical change in, to or about       Deleted: Non-Performing Party
such affected party’s premises or any other portion thereof, or the inability to supply, or a delay in             Deleted: restored or reproduced except by mutual agreement
supplying, any equipment, fixtures or other materials, then, for so long as such affected party shall be unable    between the affected parties. Should the Force Majeure
to observe, perform or comply with, or shall be delayed in the observance, performance or compliance with,         continue for sixty (60) consecutive days, the
any such non-monetary obligation, this Agreement and such affected party’s obligation to observe, perform          Deleted: claiming Force Majeure (the “Performing Party”)
and comply with any such non-monetary obligation shall be excused for the period during which the Force            may, at its option, terminate this Agreement upon three (3)
Majeure prevents or delays such observance, performance or compliance. The party claiming suspension               days prior written notice to the other party. “Force Majeure”
                                                                                                                   means any cause(s) not reasonably within the control, and
of performance by reason of Force Majeure shall notify the other party as soon as practicable but no later         without the fault or negligence, of the party affected thereby,
than ten (10) days after the commencement of the event of Force Majeure. During such event of Force                which wholly or in part prevents the performance by that
Majeure, the affected party shall use reasonable commercial efforts to remedy or eliminate such Force              party of its obligations hereunder (except the receipt or
Majeure. . Any deficiencies in deliveries or acceptance of delivery caused by Force Majeure shall not be           remittance of funds due and payable), including: acts of God,
                                                                                                                   strike, lockout, labor dispute, labor shortage, fire, flood, war,
taken into consideration for purposes of calculating damages suffered by a party as a result of the other          riot, explosion, accident, barge shortage, embargo, inability
party not shipping or accepting shipment of the Minimum Amount. In no event shall a Force Majeure be               to secure supplies, transportation, fuel or power, breakdown
construed to relieve a party of any obligations under this Agreement solely because of increased costs or          of machinery or apparatus, failure or inability or failure of
other adverse economic consequences that may be incurred by such party through performance of such                 the barge transportation company to perform, regulations or
                                                                                                                   law of any governmental authority, including changes that
obligations.
                                                                                                                   make the operation of the Facility commercially
                                                                                                                   unreasonable, or any other causes, whether similar or
3. LIMITATION ON LIABILITY. Neither Seller nor Buyer shall be liable to the other for consequential,               dissimilar to the aforestated causes and whether or not
incidental, punitive, exemplary or indirect damages, lost profits, or business interruption damages, whether       foreseen or foreseeable by either or both
by statute, in tort or in contract, under any indemnity provision or otherwise.                                    Deleted: parties, which wholly or partially prevent, interrupt
                                                                                                                   or delay the production or delivery of Pellets by the Seller, or
4. TITLE/RISK OF LOSS. Seller warrants good title to all Pellets delivered hereunder free and clear of             the acceptance, utilization or unloading of Pellets by the
                                                                                                                   Buyer. The refusal of either party to settle a labor dispute
all claims and encumbrances. Title and risk of loss shall pass from Seller to Buyer upon delivery at the
                                                                                                                   shall not preclude such party from claiming force majeure
specified Delivery Point.                                                                                          based on such labor dispute. The party claiming suspension
                                                                                                                   of performance by reason of force majeure shall notify the
5. ASSIGNMENT. Neither party shall assign this Agreement without the prior written consent of the                  other party as soon as practicable but no later than ten (10)
other party, which consent may not be unreasonably withheld or delayed.                                            days after the commencement of the event of force majeure.
                                                                                                                   Deleted:
                                                                                                                   Formatted: Font color: Black

                                                       3
                                                                      Draft - Date: November 27, 2019              Deleted: August 10, 2010



6. NO WAIVER. Waiver of any breach of this Agreement shall not be construed as a waiver of any other
breach.

7. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND GOVERNED BY THE
LAWS OF THE STATE OF WISCONSIN, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW.

8. CONFIDENTIALITY. Each party acknowledges that this Agreement contains confidential
information which would put them at a competitive disadvantage if disclosed to the public. Therefore, the
terms of this Agreement shall be kept confidential by the parties, except to the extent disclosure may be
required by law, regulation, or judicial or an administrative order, or to affiliated companies as necessary
for the administration of this Agreement. Notwithstanding the above, in connection with the sale,
disposition or financing of the Facility, Seller may disclose this Agreement to any lender, potential lender
or any investor or potential investor, provided in each case that the party to whom the information is to be
disclosed agrees in writing to be bound by confidentiality provisions at least as restrictive as those in this
Agreement.

9. NOTICES TO BUYER. Notices required to be sent under this Agreement shall be in writing, shall be
sent to Buyer, and shall be effective when received by mail, email or via facsimile at the address shown           Deleted: and to Buyer’s Agent
below:

10. FORWARD CONTRACT. The parties agree that this transaction constitutes a “forward
contract” and that the parties shall constitute “forward contract merchants” within the meaning of
the United States Bankruptcy Code 11 U.S.C. Section 101 (25) and (26) respectively.

11. ARBITRATION. All Disputes shall be exclusively, finally and conclusively settled by binding                    Formatted: Font: Times New Roman
arbitration under the Rules of Arbitration of the American Arbitration Association in accordance with its
Commercial Arbitration Rules (the “Arbitration Agency”) then in effect (the “Rules”) (except as
specifically modified by this Agreement). The parties shall continue to perform their respective obligations
under this Agreement pending conclusion of the arbitration. As used herein, Dispute means any
disagreement, controversy or claim that arises between Vendor and Customer regarding the interpretation,
fulfillment, or implementation of any provision of this Agreement, or regarding the rights and obligations
of the parties (including, without limitation, the validity of the agreement of the parties to arbitrate, the
arbitrability of the issues submitted to arbitration hereunder, and any conflict of laws issues in connection
with this Agreement).

The arbitration shall be conducted by a single independent and impartial arbitrator (the “Arbitral Tribunal”)
to be appointed by the Arbitration Authority. Unless as otherwise required hereunder for a particular
Dispute, the Arbitration Authority shall appoint an independent arbitrator that is generally familiar with the
business which is the subject of this Agreement, and preferably has no fewer than five years of practical
experience in the relevant field that is implicated by the Dispute in issue in accordance herewith. No more
than 30 days after the Request for Arbitration has been delivered to the Arbitration Authority, the
Arbitration Authority shall submit a list of at least five potential arbitrators to each party. Each party shall
have a period of no more than 15 business days in which to register objections to any of the proposed
arbitrators based upon lack of independence, lack of qualification or any other material factor which would        Deleted: ¶
substantially impair the arbitrator's effectiveness for the Dispute in issue. The Arbitration Authority shall      Formatted: Font: Times New Roman
then consider such objections, if any, and shall then appoint the Arbitral Tribunal no more than 60 days
after the Request for Arbitration has been delivered to the Arbitration Authority. The appointment of the
Arbitral Tribunal by the Arbitration Authority shall be final and binding on the parties.



                                                       4
                                                                    Draft - Date: November 27, 2019              Deleted: August 10, 2010



Each party acknowledges and agrees that the other party would be damaged irreparably in the event any of
the provisions of this Agreement are not performed in accordance with their specific terms. Accordingly,
pending completion of arbitration pursuant to this provision, either party shall have the right to seek a
temporary restraining order, injunctive relief or other interim or provisional relief on the grounds that such
relief would otherwise be available at law or in equity. If any such relief is obtained, the arbitrator will
address the continuance, modification or termination of such relief, and the decision regarding such relief
shall be binding on the parties.

The arbitration shall be conducted in the English language in Madison, Wisconsin. The Arbitral Tribunal
conduct a hearing no later than 90 days after delivery of the Request for Arbitration, and a decision shall
be rendered by the Arbitral Tribunal within 30 days after the final hearing.

At the hearing, the parties shall present such evidence and witnesses as they may choose, with or without
counsel. Adherence to formal rules of evidence shall not be required, and the Arbitral Tribunal shall
consider any evidence and testimony that it determines to be relevant, in accordance with procedures that
it determines to be appropriate.

The arbitration award shall be in writing and shall specify the factual and legal bases for the award. Except    Deleted: Neither
with respect to (i) Seller’s failure to ship the Minimum Amount (absent Force Majeure applicable to Seller)
or (ii) Buyer’s failure to pay for conforming Pellets actually received by Buyer up to the Minimum Amount
(absent Force Majeure applicable to Buyer), neither party shall be entitled to, and no award shall include,      Formatted: Font: Times New Roman
any amount for, lost profits or revenues, lost business opportunities, business interruption, or punitive or
exemplary damages for any claim arbitrated pursuant to this Agreement.

The Arbitral Tribunal shall be entitled to a fee commensurate with fees for professional services requiring
similar time and effort in the location where the arbitration takes place. The fees of the Arbitral Tribunal
and other costs of the arbitration shall be borne equally by the parties, except when the arbitrator decides
to impose the total cost on the defeated party.

All decisions of the Arbitral Tribunal shall be final and binding on the parties and may be entered against
them in any court of competent jurisdiction. Any judgment rendered by the Arbitral Tribunal against a party
may be executed against such party's assets in any jurisdiction where the party has assets.

Each of the parties irrevocably submits to the non-exclusive jurisdiction of the appropriate courts in the
country in which it has assets and in the United States in any legal action or proceeding relating to such
execution of judgment.

Any Dispute brought pursuant to the terms of this provision must be brought within two years of the date
that the party aggrieved by the event or condition, or notice of such event or condition giving rise to the
dispute, becomes aware of the same.

                                                                                                                 Formatted: Font: Times New Roman




                                                      5
                                                                                                 Page
                                                                                                 1: [1]
Deleted                                        diaz                               7/13/20 4:03:00 PM
                                                                                                 Page
                                                                                                 1: [2]
Deleted                                        diaz                               7/13/20 4:03:00 PM
Page 1: [3] Formatted                          diaz                               7/13/20 4:03:00 PM
Justified, Indent: Left: 0.39", First line: 0", Tab stops: -1.49", Left + Not at 0.35"
                                                                                                 Page
                                                                                                 1: [4]
Deleted                                        diaz                               7/13/20 4:03:00 PM
Page 1: [5] Deleted                            diaz                               7/13/20 4:03:00 PM

Page 1: [6] Deleted                            diaz                               7/13/20 4:03:00 PM

Page 1: [7] Formatted                          diaz                               7/13/20 4:03:00 PM
Body Text Indent, Indent: Left: 0", First line: 0", Tab stops: Not at 0.35"
                                                                                                 Page
                                                                                                 1: [8]
Deleted                                        diaz                               7/13/20 4:03:00 PM
